Citation Nr: 0207663	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  01-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of a death pension 
overpayment in the amount of $15,046.


REPRESENTATION

Appellant represented by:	John R. Kuna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

It appears the veteran served on active duty from April 1952 
to June 1955.  The veteran died in May 1977. The appellant is 
the veteran's spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 decision of the Committee 
on Waivers and Compromises (Committee) at the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claim for entitlement to a 
waiver of recovery of an overpayment of death pension 
benefits in the amount of $15,046.

The matter was previously before the Board in September 2001. 
At that time the appellant's claim was remanded for an 
outstanding Travel Board request. The appellant having 
testified before the undersigned Board member in May 2002, 
the matter is again before the Board and ready for 
disposition


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The overpayment in this case was not due to fraud, 
misrepresentation or bad faith of the appellant.

3.  Collection of the overpayment would cause undue hardship 
to the appellant, as it would endanger her ability to provide 
for basic necessities.

4.  Recovery of the overpayment of death pension benefits 
would be against equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits in the 
amount of $15,046, would be against equity and good 
conscience, and the overpayment is therefore, waived. 38 
U.S.C. §§ 5103, 5103A, 5107, 5302 (2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  The 
appellant's Improved Eligibility Verification Reports, 
Section 306 Verification Reports, and Financial Status 
Reports are of record.  Additionally, the appellant presented 
testimony in a May 2002 Travel Board hearing.  There is no 
indication that there are any outstanding relevant documents 
or records that have not already obtained. Finally, the 
appellant has been placed on notice of the law and 
regulations pertinent to her claims and further notice of 
this information would be both redundant and unnecessary.

The record reflects that the appellant was originally granted 
death pension benefits in November 1977. The appellant filed 
annual Eligibility Verification Reports (EVRs) for the years 
in question, 1997 to 2000.  The appellant contends that she 
mistakenly reported her monthly income as opposed to her 
annual income, on the pertinent EVRs.  As a result, during 
the relevant period an overpayment in the amount of $15,046, 
was created. The appellant has not questioned the validity of 
the debt at issue and has requested a timely waiver of the 
overpayment. 38 C.F.R. § 1.963(b).

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of an overpayment. The Committee in a May 2002 
decision though denying the appellant's request for a waiver, 
found no fraud, misrepresentation or bad faith on the 
appellant's behalf in the creation of the debt.  The Board, 
having reviewed the record, concurs in this finding. As a 
result, the Board's decision on appeal will now be directed 
to the determination of whether waiver of recovery of 
additional death pension benefits in the amount of $15,046, 
is warranted on the basis of equity and good conscience.  
38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the government. In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: 

(1) Fault of the debtor. Whether the actions of the debtor 
contributed to the creation of the debt; 
(2) Balancing of faults. Weighing of the fault of the debtor 
against that of VA;
(3) Undue hardship. Whether collection would deprive the 
debtor or family of basic necessities;
(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits 
were intended;
(5) Unjust enrichment. Whether failure to make restitution 
would result in unfair gain to the debtor;
(6) Changing position to one's detriment. Whether reliance 
on VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In considering the evidence of record, the Board finds that 
greater weight must be placed on a finding of undue hardship 
and defeat of purpose. Equity and good conscience deems that 
the appellant would suffer undue financial hardship if forced 
to repay the debt at issue. The Board has reviewed the 
appellant's Financial Status Report and her testimony, and 
finds that collection of the debt would seriously impair the 
appellant's ability to discharge her responsibility to 
provide basic necessities such as food, clothing, shelter, 
and medical care.  

In an April 2000 VA Form 20-5655, Financial Status Report, 
the appellant reported that her monthly net take home pay was 
$840.00.  She also indicated that her total monthly expenses 
were $978.00. In a May 2002 Travel Board hearing she 
presented testimony before the undersigned Board member. She 
testified to the following: that she has three dependent 
children in her household; she earns approximately $594 
biweekly; she was in a serious motor vehicle accident in 
1997; she has outstanding medical bills; because of her 
medical bills she refinanced her house and pays $400 per 
month; and she pays approximately $50 per week for food, $60 
per month for electricity, and $100 per month for gas. 
Financial hardship is thus, apparent from the record.

The Board finds that in weighing all of the elements of 
equity and good conscience, any element of fault on the part 
of the appellant is outweighed by undue hardship and would 
therefore defeat the purpose for which death pension benefits 
were paid. For these reasons, waiver of recovery of an 
overpayment of additional death pension benefits in the 
amount of $15,046 is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $15,046 is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

